DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
2.	The present application is a 371 of international PCT/CN2019112253 filed on 10/21/2019 which claims foreign priority from CN201910650963 filed on 07/18/2019 in China. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 7-8, filed 03/14/2022, with respect to claims 1, 3 and 12 have been fully considered and are persuasive.  The rejection/objection of last office action has been withdrawn.
Allowable Subject Matter
4.	Claims 1, 3 and 12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
QU (US-2018/0032193-A1, hereinafter as, QU) and SONG et al., (US-20170336909-A1, hereinafter as, SONG). 
In regards to claim 1, QU discloses a touch substrate (fig.1, touch substrate), comprising a touch region and a binding region (touch region and a bonding region as shown, fig.2); the touch region and the binding region arranged along a first direction (arranged vertically, fig.2); the touch substrate comprises a plurality of first touch electrodes, a plurality of first lead wires (touch electrodes 11 and lead wires 21, fig.2); the plurality of the first touch electrodes located (touch electrodes 11 disposed on the touch region, fig.2); the plurality of the first touch electrodes sequentially arranged along the first direction (touch electrodes 11 arranged sequentially in the vertical direction as shown, fig.2); one end of each of the plurality of the first lead wires connected to one of the plurality of the first touch electrodes one by one (lead wires, one end, connected to touch electrodes 11, fig.2), and another end of each of the plurality of the first lead wires connected to the binding region (lead wires, other end, connected to the bonding region, fig.2); wherein at least one of the plurality of the first lead wires located in the touch region (at least one lead wire 21 is located inside the touch region. Alternatively, if touch electrodes 12 were to be considered first electrodes and lead wires 22 to be considered first lead wires, then this alternative interpretation also fully teaches the claim and this record is made herein); the touch substrate further comprising a plurality of second touch electrodes (touch electrodes 12, fig.2) and a plurality of second lead wires (lead wires 22, fig.2); the plurality of the second touch electrodes located on the touch region (touch electrodes 12 are disposed on touch region, fig.2); the second direction perpendicular to the first direction (vertical and horizontal direction, fig.2); the second lead wires located on the binding region (lead wires 22 on the bonding region, fig.2); one end of each of the plurality of the second lead wires connected to the plurality of the second touch electrodes one by one (one end of 22 connects the second touch electrodes 12, fig.2), and another end of each of the plurality of the second lead wires connected to the binding region (another end of 22 connected to the bonding region, fig.2); 
QU does not disclose as a whole “the plurality of the second lead wires sequentially arranged along a second direction, and the touch substrate comprising a first connection pin and a second connection pin; the first connection pin and the second connection pin spaced apart from 
SONG discloses   the plurality of the second lead wires are sequentially arranged along a second direction, and the second direction perpendicular to the first direction (TX1, TX2 lines, the routing lines are in horizontal direction, fig.12, vertical direction perpendicular to the horizontal direction); the second lead wires located on the binding region (the routing liens TX are disposed on the bonding pad region, fig.12); one end of each of the plurality of the second lead wires connected to the plurality of the second touch electrodes one by one (one end of routing lines TX are connected to touch electrodes, fig.12), and another end of the plurality of the second lead wires connected to the binding region (other end of the TX lines are connected to the bonding pad region, fig.12).
wherein the touch substrate comprises an insulation layer (fig.4, para 0036, the black matrix structure 6 is made of an insulating material, QU) and a planarization layer which are disposed adjacently (layer 22 as planarization, fig.4); 
a first via (through hole 71 or 72, fig. 4, QU) is disposed between the insulation layer (para 0036, insulation/black matrix layer 6, fig.4, QU) and the planarization layer (layer 22 serves as the planarization layer, fig.4, QU); and the end of each of the plurality of the first lead wires is connected to one of the plurality of the first touch electrodes through the first via (figs. 3-4, para 0036, adjacent touch electrode blocks is connected with the corresponding connection bridge 3 through the first through holes 71, the sensing signal line 22 is connected with the sensing electrode block 12 through the second through hole 72, QU). 
QU as modified by SONG does not disclose “the first touch electrodes, the second touch electrodes, and the second lead wires are located in the planarization layer; the plurality of the first lead wires are located in the insulation layer.” 
 
In regards to claim 3, QU discloses a touch substrate (fig.2, touch substrate as shown), comprising a touch region and a binding region (touch region and a bonding region as shown, fig.2); the touch region and the binding region arranged along a first direction (arranged vertically, fig.2); wherein the touch substrate comprises a plurality of first touch electrodes and a plurality of first lead wires (touch electrodes 11 and lead wires 21, fig.2); the plurality of the first touch electrodes located on the touch region (touch electrodes 11 disposed on the touch region, fig.2); the plurality of the first touch electrodes sequentially arranged along the first direction (touch electrodes 11 arranged sequentially in the vertical direction as shown, fig.2); one end of each of the plurality of the first lead wires connected to the plurality of the first touch electrodes one by one (lead wires, one end, connected to touch electrodes 11, fig.2), and another end of each of the plurality of the first lead wires connected to the binding region (lead wires, other end, connected to the bonding region, fig.2); wherein at least one of the plurality of the first lead wires is located in the touch region (at least one lead wire 21 is located inside the touch region. Alternatively, if touch electrodes 12 were to be considered first electrodes and lead wires 22 to be considered first lead wires, then this alternative interpretation also fully teaches the claim and this record is made herein); 
QU does not disclose as a whole “wherein the touch substrate further comprises a plurality of second touch electrodes and a plurality of second lead wires; the plurality of the second touch 
SONG discloses wherein the touch substrate further comprises a plurality of second touch electrodes and a plurality of second lead wires (horizontal touch electrodes connected with driving lines TX, fig.12); the plurality of the second touch electrodes are located on the touch region (horizontal touch electrodes are disposed on the touch array, fig.12); the plurality of the second lead wires are sequentially arranged along a second direction (TX1, TX2 lines, the routing lines are in horizontal direction, fig.12), and the second direction perpendicular to the first direction (horizontal direction perpendicular to the vertical direction, fig.12); the second lead wires located on the binding region (TX lines are located on the boding pad region, fig.12); one end of each of the plurality of the second lead wires connected to the plurality of the second touch electrodes one by one (one end of the routing lines TX connected to horizontal touch electrodes, such as tX1-tx8 one by one, fig.12), and another end of the plurality of the second lead wires connected to the binding region (another end of routing lines TX are connected to the bonding pad region, fig.12). 
SONG further discloses the first touch electrodes, the second touch electrodes are second metal mesh wires (fig.12, metal mesh wires for both the touch electrodes).
QU as modified by SONG does not disclose “wherein a projection of the first metal mesh wires on the touch substrate overlaps the second metal mesh wire son the touch substrate, wherein the first lead wires located in the touch region are first metal mesh wires.”

In regards to claim 12, QU discloses a display panel (display apparatus, Abstract) comprising a touch substrate (fig.2, touch substrate as shown); the touch substrate (fig.2, touch substrate as shown) comprising a touch region and a binding region (touch region and a bonding region as shown, fig.2); the touch region and the binding region arranged along a first direction (arranged vertically, fig.2); the touch substrate comprising a plurality of first touch electrodes and a plurality of first lead wires (touch electrodes 11 and lead wires 21 arranged, fig.2); the plurality of the first touch electrodes located on the touch region (touch electrodes 11 disposed on the touch region, fig.2); the plurality of the first touch electrodes sequentially arranged along the first direction (touch electrodes 11 arranged sequentially in the vertical direction as shown, fig.2); one end of each of the plurality of the first lead wires connected to the plurality of the first touch electrodes one by one (lead wires, one end, connected to touch electrodes 11, fig.2), and another end of each of the plurality of the first lead wires connected to the binding region (lead wires, other end, connected to the bonding region, fig.2); wherein at least one of the plurality of the first lead wires is located in the touch region (at least one lead wire 21 is located inside the touch region. Alternatively, if touch electrodes 12 were to be considered first electrodes and lead wires 22 to be considered first lead wires, then this alternative interpretation also fully teaches the claim and this record is made herein).
(fig.2, touch electrodes 12 and lead wires 22); the plurality of the second touch electrodes are located on the touch region (touch electrodes 12 on the touch array, fig.2);
QU does not disclose as a whole “the plurality of the second lead wires are sequentially arranged along a second direction, and the second direction perpendicular to the first direction; the second lead wires located on the binding region; one end of each of the plurality of the second lead wires connected to the plurality of the second touch electrodes one by one, and another end of the plurality of the second lead wires connected to the binding region.” 
SONG discloses   the plurality of the second lead wires are sequentially arranged along a second direction, and the second direction perpendicular to the first direction (TX1, TX2 lines, the routing lines are in horizontal direction, fig.12, vertical direction perpendicular to the horizontal direction); the second lead wires located on the binding region (the routing liens TX are disposed on the bonding pad region, fig.12); one end of each of the plurality of the second lead wires connected to the plurality of the second touch electrodes one by one (one end of routing lines TX are connected to touch electrodes, fig.12), and another end of the plurality of the second lead wires connected to the binding region (other end of the TX lines are connected to the bonding pad region, fig.12).
wherein the touch substrate comprises an insulation layer (fig.4, para 0036, the black matrix structure 6 is made of an insulating material, QU) and a planarization layer which are disposed adjacently (layer 22 as planarization, fig.4); 
(through hole 71 or 72, fig. 4, QU) is disposed between the insulation layer (para 0036, insulation/black matrix layer 6, fig.4, QU) and the planarization layer (layer 22 serves as the planarization layer, fig.4, QU); and the end of each of the plurality of the first lead wires is connected to one of the plurality of the first touch electrodes through the first via (figs. 3-4, para 0036, adjacent touch electrode blocks is connected with the corresponding connection bridge 3 through the first through holes 71, the sensing signal line 22 is connected with the sensing electrode block 12 through the second through hole 72, QU). 
QU as modified by SONG does not disclose “the first touch electrodes, the second touch electrodes, and the second lead wires are located in the planarization layer; the plurality of the first lead wires are located in the insulation layer.” 
Accordingly, the independent claims 1, 3 and 12 are allowed. The dependent claims 5-7, 9-11 are also allowed based on their dependencies from the independent claim 3. The dependent claims 15-20 are also allowed based on their dependencies from the independent claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627